Citation Nr: 1222121	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for a chronic prostate disorder, to include the testicles.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.  The Veteran's service personnel records indicate that he served on temporary duty in the Republic of Vietnam for 122 days during his time in active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss, a right arm disability, and a prostate disorder.  The Veteran submitted a notice of disagreement with this determination in June 2005, and timely perfected his appeal in March 2006.  In January 2010, the Board denied the Veteran's claims.

The Veteran subsequently filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court) with respect to the Board's January 2010 decision.  In a December 2011 Memorandum Decision, the Court vacated the Board's denial of the issues of entitlement to service connection for bilateral sensorineural hearing loss, a right arm disability and prostatitis, and remanded these claims back to the Board for additional evidentiary development.

The Board notes that the Veteran originally filed two separate claims of entitlement to service connection for chronic prostatitis and right testicular problems.  Although the May 2005 rating decision denied entitlement to both claims, and the Veteran only disagreed with the denial of entitlement to chronic prostatitis, the Court has instructed the Board to expand this issue, to include any testicular disorders.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.  As such, this issue has been recharacterized on the title page of this decision.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Consistent with the December 2011 Memorandum Decision, the issues of entitlement to service connection for bilateral sensorineural hearing loss, a right arm disability and a chronic prostate disorder, to include the testicles, must be remanded for additional evidentiary development.

Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral sensorineural hearing loss that is the result of acoustic trauma he suffered while serving in combat as well as due to aircraft noise, in active duty service.

The Veteran was afforded a VA audiological examination in March 2005.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  The December 2011 Memorandum Decision found the March 2005 audiological examination to be inadequate, based on (1) the fact that the VA examiner did not address the potential impact of in-service noise exposure, even though it was determined that the Veteran did suffer from tinnitus that was the result of the Veteran's exposure to acoustic trauma in active duty service, and (2) that the VA examiner did not address the Veteran's change in hearing test results between his entrance and separation from active duty service.  Further, it seems that the VA examiner was unaware of the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.
Based on the above, the Veteran must be afforded a new VA audiological examination to determine the likely nature and etiology of his current bilateral hearing loss.  See Barr, supra.

Right Arm Disability

The Veteran contends that he currently suffers from a right arm disability that is the result of an injury sustained in active duty service.  Specifically, he claims that a fall from a fire escape in service caused his current problems.

The Veteran was afforded a VA general examination in March 2005.  Despite the fact that the Veteran's right arm injury was clearly documented in his service treatment records, the VA examiner indicated that without records of this injury, she would have to resort to conjecture to determine what sequellae arose from the alleged injury.  Regardless, the Veteran was not diagnosed with a right arm disability at the time of the examination.  The December 2011 Memorandum Decision held that this examination was inadequate based on (1) the fact that the VA examiner did not fully review the Veteran's service treatment records, wherein the Veteran's right arm injury was clearly documented, (2) the fact that the VA examiner stated that a conclusion could not be rendered without resorting to speculation and (3) because the Board relied on the examination because no right arm disability was found.

The Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  It is clear that the VA examiner did not thoroughly review the Veteran's claims file, as noted above.  Despite the fact that no right arm disability was found, the Court has instructed the Board to remand this claim for a new VA examination that is adequate.  See Barr, supra.


Chronic Prostate Disorder

Finally, the Veteran also contends that his current disabilities associated with his prostate are the result of his time in active duty service.

The December 2011 Memorandum Decision determined that the Board did not liberally construe the Veteran's service connection claim for chronic prostatitis as a claim encompassing conditions of the prostate and testicles, as explained above in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of the Veteran's service treatment records reveals that the Veteran was diagnosed with chronic prostatitis during his time in active duty service.  During the March 2005 VA examination, the Veteran was noted to have a slightly enlarged prostate with no masses and was diagnosed with benign prostatic hypertrophy.  As the record is devoid of a medical opinion with respect to whether the Veteran's current diagnosis is a manifestation of his in-service diagnosis of chronic prostatitis, a new VA examination must be afforded to the Veteran.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Board has determined that there is insufficient evidence to decide the Veteran's claim of entitlement to service connection for a prostate disorder.




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records dated from March 2011 to the present and associate them with the Veteran's VA claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Following receipt of any available VA treatment records, schedule the Veteran for a VA audiological examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed bilateral sensorineural hearing loss.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

State whether it is at least as likely as not that any currently diagnosed hearing loss is a direct result of the Veteran's time in active duty service.  The VA examiner is requested to specifically address the Veteran's lay statements associated with noise exposure.  

The VA examiner is also reminded that the fact that a Veteran not suffering from hearing loss at the time of his separation from service is NOT a sufficient reason to deny the claim.  Service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

3.  Following receipt of any available VA treatment records, schedule the Veteran for a VA joints examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed right arm disability.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

For any right arm disability diagnosed, state whether it is at least as likely as not that any currently diagnosed disability is a direct result of the Veteran's time in active duty service.  The VA examiner is requested to specifically address the Veteran's documented fall in service and the Veteran's lay statements associated therewith.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

4.  Following receipt of any available VA treatment records, schedule the Veteran for a VA genitourinary examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed disability of the prostate and testicles.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

For any disability of the prostate and testicles diagnosed, state whether it is at least as likely as not that each disability is a direct result of the Veteran's time in active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

5.  The AMC should then review the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the appropriate VA examiner if all questions posed are not answered.  See Stegall v. West, 11 Vet. App. 268 (1998).



6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

